Citation Nr: 0902845	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  00-18 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
duodenal ulcer disease with erosive gastritis.  

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30, based on the need for 
convalescence from surgery performed in August 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1957.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, which, in pertinent 
part, assigned a temporary total rating for the veteran's 
gastrointestinal disorder based on convalescence from surgery 
under 38 C.F.R. § 4.30 from March 3, 1999, through April 30, 
1999.  A 30 percent evaluation was assigned thereafter.  

In March 2003, the veteran provided testimony at a hearing 
before a hearing officer at the Providence, Rhode Island RO.  
A transcript of the hearing is of record.
 
The veteran's appeal was previously before the Board in 
January 2004 when the Board remanded the case for further 
action by the originating agency.  

In April 2006, the appeals management center (AMC) 
established service connection for gastrointestinal lymphoma 
and evaluated that disability together with gastritis and 
history of duodenal ulcer.  In a July 2008 rating decision, 
the AMC proposed to reduce the evaluation for lymphoma to 
noncompensable, and reduce the evaluation for, the now 
separately evaluated, duodenal ulcer from 30 to 20 percent.  
The AMC determined that it had been clear and unmistakable 
error to have evaluated the lymphoma and duodenal ulcer 
together.  The case has been returned to the Board for 
further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was advised in a September 2008 letter of the 
proposed rating reductions, and informed that he could submit 
evidence showing that his gastrointestinal disability had not 
improved and/or request a hearing within 60 days of the 
proposed rating reductions.  The veteran's representative 
responded in an October 2008 statement requesting a hearing 
before AMC personnel.  

The veteran has a right to the requested hearing.  38 C.F.R. 
§ 3.105(i) (2008).  Inasmuch as the hearing pertains to the 
current evaluation for condition at issue in this appeal, the 
Board cannot issue a decision prior to the hearing.  

The United States Court of Appeals for Veterans Claims has 
held that:

[I]n an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. 
 Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and 
the effect of that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must provide 
at least general notice of that requirement to the 
claimant).
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The veteran 
has not received this notice.

Accordingly, the case is REMANDED for the following actions: 

1.  The veteran should be provided the 
VCAA notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
(2008), as interpreted by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The veteran should be scheduled for a 
hearing regarding the proposal to reduce 
the rating for duodenal ulcer disease. 

3.  If the benefits sought on appeal are 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

